—In an action, inter alia, pursuant to Executive Law § 296 to recover damages for gender discrimination, the defendants appeal from an order of the Supreme Court, Suffolk County (Hall, J.), dated August 13, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established their prima facie entitlement to judgment as a matter of law. The defendants submitted evidence demonstrating that the plaintiff was terminated from her job because the corporate defendant suffered a financial loss when she could not be reached during an emergency while she was on vacation, and not as a result of gender discrimination (see, Ferrante v American Lung Assn., 90 NY2d 623). In opposition, the plaintiff failed to raise a triable issue of fact as to whether she was terminated because of her gender. Therefore, the Supreme Court erred in denying the defendants’ motion for summary judgment dismissing the complaint. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.